Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 7-12-21 has been entered and fully considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Ulbrich on 7-23-21.

The application has been amended as follows: 

Claim 32, lines 1 and 2, “output coupling mirror” has changed to –output coupling structure–.
Claim 33, line 19, “partial faces of the output coupling mirror comprise diffraction gratings” has changed to –partial faces of the output coupling structure comprise diffraction gratings or splitter mirrors–.

Allowable Subject Matter
Claims 15-23 and 25-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 15, Benitez (Fig. 10) discloses a light guide for an imaging apparatus for generating a virtual image from an initial image with at least two different initial image field regions, the light guide comprising:
a front face (1003, 1004, and 1005);
a rear face (1006 and 1013) opposite the front face (front face 1003, 1004, and 1005 is on the left, while rear face 1006 and 1013 are on the right);
a perimeter face (1002) connecting the front face to the rear face (as seen in Fig. 10, 1003, 1004, 1005, 1006, and 1013 are connected on the top via 1002);
an input coupling structure (part of 1002) that commonly couples all beams (all of the beams from 1001 are input to 1002, as seen in Fig. 10) coming from the at least two different initial image field regions (eg. a first field corresponding to beams 1007 and 1008, and a second field corresponding to beams 1009 and 1010) of the initial image (from 1001) into the light guide; and
an extensive output coupling structure (part of 1006 and 1013) that couples the beams that were coupled into the light guide out of the light guide via the rear face (each of the beams 1007-1010 
However, the embodiment of Fig. 6 of Benitez fails to teach or suggest “wherein the partial faces of the output coupling structure are tilted with respect to one another,” and “wherein the partial faces of the output coupling structure are tilted about two non- parallel axes.”

As discussed in the previous rejection, a second embodiment of Benitez (Fig. 19) teaches a light guide wherein partial faces of the output coupling structure are tilted with respect to one another (Fig. 19 shows each of the four sections 1905, 1906, 1907 and 1908 are tilted with respect to each other), and
wherein the partial faces of the output coupling structure are tilted about two non-parallel axes (shown in Fig. 19, each of 1905, 1906, 1907 and 1908 are tilted with respect to each other, and for example, 1906 is tilted to the left while 1907 is tilted to the right about a first “left/right” axis, and additionally 1906 is tilted to the rear while 1907 is tilted to the front about a second “front/back” axis from the perspective shown in Fig. 19).
However, the second embodiment of Benitez (Fig. 19) is not combinable with the first embodiment of Benitez (Fig. 10).  Specifically, the second embodiment of Benitez is a variant that utilizes four lenslets of Fig. 10 (discussed in [0123]).  The claim requires both the limitation “an input coupling structure that commonly couples all beams coming from the at least two different initial image field regions of the initial image into the light guide via the rear face” (which is taught by the single lenslet, and single input coupling structure of Benitez Fig. 10) and “wherein partial faces of the output coupling structure are tilted with respect to one another” (which is taught by the multiple lenslets, and multiple output coupling structures of Benitez Fig. 19).  It would be impossible to simultaneously have both a single lenslet (for a common input face) and multiple lenslets (for multiple output faces that are tilted with respect to one another).
Benitez also fails to teach or suggest the input coupling structure commonly coupling all beams of the initial image into the light guide “via the rear face.”

Takagi et al. (US 2012/0057253) discloses (Fig. 1 and 2) a light guide for an imaging apparatus for generating a virtual image from an initial image with at least two different initial image field regions, the light guide comprising:
a front face (22a);
a rear face (22b) opposite the front face (seen in Fig. 1a);
a perimeter face (RS, and the unlabeled face on the right side) connecting the front face to the rear face (as seen in Fig. 1a);
an input coupling structure (IS) that commonly couples all beams coming from the at least two different initial image field regions (eg. the fields corresponding to GL2 and GL3) of the initial image (from 10) into the light guide via the rear face (the left side of 22b); and
an extensive output coupling structure (23) that couples the beams that were coupled into the light guide out of the light guide via the rear face (23 outputs the beams GL2 and GL3 out to the user’s eye EY via the right side of 22b), the extensive output coupling structure comprising at least two partial faces (A1 and A2, seen in Fig. 2), wherein each partial face is assigned to a different one of the initial image field regions (A1 reflects light from the second field GL3 while A2 reflects light from the first field GL2, seen in Fig. 1A) and couples out the beams coming from a corresponding one of the initial image field regions (also discussed in [0044]),
wherein the partial faces of the output coupling structure are tilted with respect to one another (A1 and A2 are tilted by an angle ε as seen in Fig. 2, see also [0042]).

Kasai et al. (US 2001/0033401) discloses (Fig. 14) a light guide for an imaging apparatus for generating a virtual image from an initial image with at least two different initial image field regions, wherein the an extensive output coupling structure (14a) that couples the beams (L) that were coupled into the light guide (eg. via r7) out of the light guide via the rear face (eg. output via r2), the extensive output coupling structure comprising at least two partial faces (there are two faces 14a, as seen in Fig. 14), wherein each partial face is assigned to a different one of the initial image field regions (upper and lower part of the image display area, as discussed in [0089]) and couples out the beams coming from a corresponding one of the initial image field regions (the upper 14a corresponds to the upper image display area, while the lower 14a corresponds to the lower image display area),
wherein the partial faces of the output coupling structure are tilted with respect to one another (as seen in Fig. 14).

Inoguchi et al. (US 2008/0316606) discloses (Fig. 1) a light guide for an imaging apparatus for generating a virtual image from an initial image with at least two different initial image field regions, wherein the an extensive output coupling structure (S2 and S4) that couples the beams (shown output from 3 and 4) that were coupled into the light guide (eg. via S3 and S5) out of the light guide via the rear face (eg. output via S1), the extensive output coupling structure comprising at least two partial faces (S2 and S4, as seen in Fig. 1), wherein each partial face is assigned to a different one of the initial image field regions (image field regions IA and IB) and couples out the beams coming from a corresponding one of the initial image field regions (IA is assigned to S2, while field IB is assigned to S4),
wherein the partial faces of the output coupling structure are tilted with respect to one another (as seen in Fig. 1).

However, none of the currently cited references of record teaches or suggests wherein the partial faces of the output coupling structure are tilted “about two non-parallel axes” as required by the claims.

	Claims 16-23 and 25-32 are dependent upon claim 15, and so are allowable for the same reasons.

Regarding claim 33, Benitez (Fig. 10) discloses a light guide for an imaging apparatus for generating a virtual image from an initial image with at least two different initial image field regions, the light guide comprising:
a front face (1003, 1004, and 1005);
a rear face (1006 and 1013) opposite the front face (front face 1003, 1004, and 1005 is on the left, while rear face 1006 and 1013 are on the right);
a perimeter face (1002) connecting the front face to the rear face (as seen in Fig. 10, 1003, 1004, 1005, 1006, and 1013 are connected on the top via 1002);
an input coupling structure (part of 1002) that commonly couples all beams (all of the beams from 1001 are input to 1002, as seen in Fig. 10) coming from the at least two different initial image field regions (eg. a first field corresponding to beams 1007 and 1008, and a second field corresponding to beams 1009 and 1010) of the initial image (from 1001) into the light guide via the perimeter face (1001 inputs all of the beams through perimeter face 1002, as seen in Fig. 10); and
an extensive output coupling structure (part of 1006 and 1013) that couples the beams that were coupled into the light guide out of the light guide via the rear face (each of the beams 1007-1010 are seen output on the right side of Fig. 10 via 1006 and 1013), the extensive output coupling structure comprising at least two partial faces (a first partial face 1006 and a second partial face 1013), wherein each partial face is assigned to a different one of the initial image field regions (1006 corresponds to the first field, while 1013 corresponds to the second field) and couples out the beams coming from a corresponding one of the initial image field regions (beams 1007-1010 can each be traced from the input 1001, through the lightguide, and then output to the eye 1012, as seen in Fig. 10).
However, the embodiment of Fig. 6 of Benitez fails to teach or suggest “wherein the partial faces of the output coupling structure are tilted with respect to one another,” and “wherein the partial faces of the output coupling structure are tilted about two non- parallel axes.”

As discussed in the previous rejection, a second embodiment of Benitez (Fig. 19) teaches a light guide wherein partial faces of the output coupling structure are tilted with respect to one another (Fig. 19 shows each of the four sections 1905, 1906, 1907 and 1908 are tilted with respect to each other), and
wherein the partial faces of the output coupling structure are tilted about two non-parallel axes (shown in Fig. 19, each of 1905, 1906, 1907 and 1908 are tilted with respect to each other, and for example, 1906 is tilted to the left while 1907 is tilted to the right about a first “left/right” axis, and additionally 1906 is tilted to the rear while 1907 is tilted to the front about a second “front/back” axis from the perspective shown in Fig. 19).
However, the second embodiment of Benitez (Fig. 19) is not combinable with the first embodiment of Benitez (Fig. 10).  Specifically, the second embodiment of Benitez is a variant that utilizes four lenslets of Fig. 10 (discussed in [0123]).  The claim requires both the limitation “an input coupling structure that commonly couples all beams coming from the at least two different initial image field regions of the initial image into the light guide via the rear face” (which is taught by the single lenslet, and single input coupling structure of Benitez Fig. 10) and “wherein partial faces of the output coupling structure are tilted with respect to one another” (which is taught by the multiple lenslets, and multiple output coupling structures of Benitez Fig. 19).  It would be impossible to simultaneously have both a single lenslet (for a common input face) and multiple lenslets (for multiple output faces that are tilted with respect to one another).

Kostamo (US 2017/0235219) discloses a light guide for an imaging apparatus for generating a virtual image from an initial image comprising:
an input coupling structure (52, corresponding to incoupling zone 12, see also [0088]) that commonly couples all beams (I) of the initial image into the light guide (as seen in Fig. 6); and
an extensive output coupling structure (56, corresponding to exit zone 16) that couples the beams that were coupled into the light guide out of the light guide (as seen in Fig. 7E),
wherein the partial faces of the output coupling structure comprise diffraction gratings or splitter mirrors (the output faces of 56 are called “surface relief gratings,” while [0073] and [0202] more specifically discuss how the SRG is a diffraction grating).

Takagi, Kasai, and Inoguchi teach a light guide with tilted partial faces, as discussed above regarding claim 15.

However, none of the currently cited references of record teaches or suggests wherein the partial faces of the output coupling structure are tilted “about two non-parallel axes” as required by the claims.

	Claim 34 is dependent upon claim 33, and so is allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890.  The examiner can normally be reached on Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691